            Case 2:20-cv-03966-CMR Document 5 Filed 10/29/20 Page 1 of 4




                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    James Everett Shelton                                  :             Civil Action
                                                           :
                  v.                                       :
                                                           :
    Direct Energy, LP, et al.                              :             No.: 2:20-cv-3966


                                                        ORDER

                  AND NOW, this                day of                                    20 ϮϬ , it is hereby

                                                  :ŽŶĂƚŚĂŶW͘DŝƐŶǇ
                  ORDERED that the application of ____________________________________, Esquire,

to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) is


                       GRANTED.1

                       DENIED.




                                                                                                    , J.




1This Court's Local Civil Rules require attorneys, including those admitted pro hac vice, to complete the registrat ion
process for the Court's ECF system. Instructions and forms are available on the Court website.
                      Case 2:20-cv-03966-CMR Document 5 Filed 10/29/20 Page 2 of 4
                                                IN THE UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OFPENNSYLVANIA

                                                                                                         Civil Action No#                   2:20-cv-3966
                        APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT
                                  PURSUANT TO LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

I. APPLICANT’S STATEMENT

          Jonathan P. Misny
         I,                                                       the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this
court pursuant to Local Rule of Civil Procedure 83.5.2(b), and am submitting a check, number               , for the $40.00 admission
fee.

A.      I state that I am currently admitted to practice in the following state jurisdictions:
                     Ohio                           11/04/2013                       0090673
                   (State where admitted)            (Admission date)                 (Attorney Identification Number)


                     (State where admitted)           (Admission date)                (Attorney Identification Number)


                     (State where admitted)           (Admission date)                (Attorney Identification Number)


B.      I state that I am currently admitted to practice in the following federal jurisdictions:

                     S.D. Ohio                      04/19/2016                       none issued
                   (Court where admitted)            (Admission date)                 (Attorney Identification Number)
                     N.D. Ohio                      04/10/2014                       none issued
                     (Court where admitted)           (Admission date)                (Attorney Identification Number)
                     N.D. Illinois                  05/01/2019                       none issued
                     (Court where admitted)           (Admission date)                (Attorney Identification Number)

C.      I state that I am at present a member of the aforesaid bars in good standing, and that I will demean myself as an attorney
        of this court uprightly and according to law, and that I will support and defend the Constitution of the United States.
                                                                                  Digitally signed by Jonathan P. Misny



        I am entering my appearance for
                                                     Jonathan P. Misny            DN: cn=Jonathan P. Misny, o=Murray Murphy Moul + Basil,
                                                                                  ou, email=misny@mmmb.com, c=US
                                                     ___________________________________________
                                                                                  Date: 2020.10.29 15:02:40 -04'00'


            1MBJOUJGG+BNFT&WFSFUU4IFMUPO (Applicant’s Signature)
                                                      10/29/2020
                                                     ___________________________________________
                                                     (Date)

           EĂŵĞŽĨƉƉůŝĐĂŶƚΖƐ&ŝƌŵ     Murray Murphy Moul + Basil LLP
           ĚĚƌĞƐƐ                      1114 Dublin Road, Columbus, OH 43215
           dĞůĞƉŚŽŶĞEƵŵďĞƌ             614.488.0400
           ŵĂŝůĚĚƌĞƐƐ                misny@mmmb.com

       I declare under penalty of perjury that the foregoing is true and correct.

                                                                                                                                    Digitally signed by Jonathan P. Misny


                   10/29/2020
       Executed on __________________________
                                                                                  Jonathan P. Misny
                                                                                  ______________________________________
                                                                                                                                    DN: cn=Jonathan P. Misny, o=Murray Murphy Moul
                                                                                                                                    + Basil, ou, email=misny@mmmb.com, c=US
                                                                                                                                    Date: 2020.10.29 15:03:37 -04'00'


                               (Date)                                                     (Applicant’s Signature)

                                                                                                                                                                               04/20
               Case 2:20-cv-03966-CMR Document 5 Filed 10/29/20 Page 3 of 4

 II. SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

           The undersigned member of the bar of the United States District Court for the Eastern District of Pennsylvania
 hereby moves for the admission of Jonathan P. Misny                                                                  to practice
 in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or after reasonable inquiry believe)
 that the applicant is a member in good standing of the above- referenced state and federal courts and that the applicant’s
 private and personal character is good. I certify that this application form was on this date mailed, with postage prepaid, to
 all interested counsel.
                                     Joseph F.       Digitally signed by Joseph F. Murray



                                                                                                       327025
                                                                                            06/12/2019 ___________________
                                                     DN: cn=Joseph F. Murray, o=Murray

 Joseph F. Murray                    Murray
                                                     Murphy Moul + Basil, ou,
                                                     email=murray@mmmb.com, c=US

 ______________________              _________________________
                                                     Date: 2020.10.29 15:07:20 -04'00'
                                                                                            ____________________
 (Sponsor’s Name)                     (Sponsor’s Signature)                                 (Admission date)                (Attorney
                                                                                                                           Identification No.)


 SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

   Murray Murphy Moul + Basil LLP
   1114 Dublin Road, Columbus, OH 43215
   614.488.0400



I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                          Digitally signed by Joseph F. Murray

            October 29, 2020
Executed on __________________________
                                                                               Joseph F. Murray           DN: cn=Joseph F. Murray, o=Murray Murphy Moul
                                                                                                          + Basil, ou, email=murray@mmmb.com, c=US
                                                                              ____________________________________________
                                                                                                          Date: 2020.10.29 15:07:50 -04'00'


                           (Date)                                                          (Sponsor’s Signature)
            Case 2:20-cv-03966-CMR Document 5 Filed 10/29/20 Page 4 of 4




                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   James Everett Shelton                                  :             Civil Action
                                                          :
                  v.                                      :
                                                          :
   Direct Energy, LP, et al.                              :             No.: 2:20-cv-3966


                                             CERTIFICATE OF SERVICE

                                                                                       Jonathan P. Misny
                 I declare under penalty of perjury that a copy of the application of _________________________,

Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant proposed

Order which, if granted, would permit such practice in this court was served as follows:


electronically via the Court's CM/ECF system to all counsel of record, and via regular U.S.
Mail upon KAA Energy, Inc., c/o David Atiqi, Registered Agent, 3914 Trailstone Lane, Katy,
TX 77494




                                                                                               Digitally signed by Joseph F. Murray

                                                                        Joseph F. Murray       DN: cn=Joseph F. Murray, o=Murray Murphy Moul
                                                                                               + Basil, ou, email=murray@mmmb.com, c=US
                                                                        ____________________________________
                                                                                               Date: 2020.10.29 15:53:14 -04'00'


                                                                        (Signature of Attorney)

                                                                         Joseph F. Murray
                                                                        ____________________________________
                                                                        (Name of Attorney)
                                                                         Plaintiff James Everett Shelton
                                                                        ____________________________________
                                                                        (Name of Moving Party)

                                                                         10/29/2020
                                                                        ___________________________________
                                                                        (Date)
